Citation Nr: 0826039	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel





INTRODUCTION

The veteran served on active military duty from May 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in Fargo, 
North Dakota denied service connection for bilateral hearing 
loss and tinnitus.  


FINDINGS OF FACT

1.  The veteran did not exhibit an impaired hearing 
disability in service or a sensorineural hearing loss within 
one year of separation therefrom, and his diagnosed hearing 
loss is not associated in any way with his active military 
duty.  

2. The veteran did not exhibit tinnitus in service, and his 
diagnosed tinnitus is not associated in any way with his 
active military duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 3.303, 
3.304(d) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an October 2004 letter informed the 
veteran of the requirements for his service connection 
claims.  This document also informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, a March 2006 letter informed the veteran of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, 
as will be discussed below, the Board finds that the evidence 
of record does not support a grant of service connection for 
either bilateral sensorineural hearing loss or tinnitus.  In 
light of these denials, no ratings or effective dates will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the service 
connection adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  The veteran has not 
cited any other pertinent records that should be obtained.  
He has been accorded a pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection claim, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2002);  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

In the present case, the veteran asserts that he has 
bilateral hearing loss and tinnitus as a result of acoustic 
trauma to which he was exposed during his service in the 
Republic of Vietnam.  In particular, the veteran contends 
that he was exposed to combat-related acoustic trauma, 
including rifle fire, artillery, grenades, bombs, mortars and 
helicopters.  He denies post-service occupational and 
recreational acoustic trauma.  

Indeed, service personnel records indicate that the veteran 
served in the Army from May 1967 to May 1969 as a light 
weapons infantryman and that he received the Purple Heart and 
Combat Infantryman Badge.  Importantly, the veteran's receipt 
of the Purple Heart and Combat Infantryman Badge in 
particular confirms his combat service.  In cases where, as 
here, a veteran claims service connection for an injury or 
disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat veteran by permitting the 
use, under certain circumstances, of lay evidence.  If a 
veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, as long as the lay or 
other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Because exposure to 
acoustic trauma is consistent with the circumstances, 
conditions, and hardships of the veteran's Vietnam combat 
service in the present case, VA must presume the occurrence 
of that in-service injury.  Id.  

While VA must presume the occurrence of in-service acoustic 
trauma to the veteran in the present case, VA cannot simply 
assume that this in-service injury caused his subsequent 
development of bilateral hearing loss and tinnitus.  Rather, 
the Board must determine, by competent evidence of record, 
whether these currently diagnosed disabilities are related 
to, or consistent with, the veteran's in-service 
combat-related acoustic trauma.  

        A.  Bilateral Hearing Loss

Service medical records are negative for complaints of, 
treatment for, or findings of bilateral hearing loss.  In 
fact, the first competent evidence of a diagnosis of 
bilateral hearing loss occurred more than 35 years after the 
veteran's separation from active military duty.  

Specifically, at a June 2005 VA examination, the examiner 
diagnosed bilateral moderately severe high frequency 
sensorineural hearing loss.  The audiological examination 
conducted at that time for the right ear demonstrated a 
speech discrimination score of 100% correct as well as the 
following puretone threshold levels:  5 decibels at 
500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 
2000 Hertz, 55 decibels at 3000 Hertz, and 60 decibels at 
4000 Hertz.  Examination for the left ear revealed a speech 
discrimination score of 96% correct as well as the following 
puretone threshold levels:  5 decibels at 500 Hertz, 
10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 
65 decibels at 3000 Hertz, and 75 decibels at 4000 Hertz.  
Clearly, such results reflect impaired hearing for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2007) (which 
stipulates that, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  

Significantly, the claims folder contains no competent 
evidence associating the veteran's bilateral sensorineural 
hearing loss disability to his in-service acoustic trauma.  
In fact, upon review of the claims folder and examination of 
the veteran in June 2005, the examiner specifically concluded 
that "it is less than likely that the veteran's hearing loss 
is the result of military service."  In support of this 
conclusion, the examiner explained that the veteran's hearing 
"was in within normal limits on both enlistment and 
discharge."  

In a June 2008 statement, the veteran's representative 
asserted that the June 2005 VA examiner failed to consider 
the veteran's combat status and "the decline in the 
veteran's hearing between 1966 and 1969."  However, at the 
June 2005 examination, the examiner reviewed the veteran's 
service medical records and noted the lack of change in the 
veteran's hearing during his military service.  (Although the 
audiograms completed upon enlistment and at discharge did not 
include speech discrimination tests, the examinations were 
thorough in the sense that they included audiograms testing 
the veteran's hearing acuity at the various frequencies.)  

Significantly, the fact remains that the claims folder 
contains no competent evidence relating current hearing 
impairment (which was first diagnosed more than 35 years 
after separation from service) to such active military duty.  
As the claims folder contains no competent evidence of an 
association between the veteran's current sensorineural 
bilateral hearing loss disability and his in-service acoustic 
trauma, the Board finds that the preponderance of the 
evidence in this case is against the claim for service 
connection for bilateral hearing loss.  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

        B.  Tinnitus

Service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  A June 2005 VA 
examination provides a diagnosis of tinnitus.  At that 
examination, the veteran reported he had experienced tinnitus 
since 1968.

Significantly, the claims folder contains no competent 
evidence of an association between the veteran's tinnitus 
(which was first diagnosed more than 35 years after his 
separation from active military duty) and such service.  In 
fact, at the June 2005 examination, the examiner stated that 
"it is less than likely that the veteran's tinnitus is the 
result of military service."  The claims folder contains no 
competent medical opinion refuting the June 2005 VA 
examiner's conclusion.  Clearly, therefore, the preponderance 
of the evidence is against his claim for service connection 
for such a disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and the claim for service connection for tinnitus must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


